DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Comments
Please note that any mention of a line number in a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

The drawings of May 6, 2020 are hereby accepted as FORMAL.

Objection to the Specification
The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.71(a) in that the use of the term, “initial reference unit” in paragraph [0022] at line 6 is not “clear” and “exact” in 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “antenna unit” in claims 11, 13, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of 37 CFR 1.75(d)(1) is as follows:
“(d)
(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”  (Bold added).
Each use of the term, “communication portion” in independent claim 1 is indefinite and unclear in context as to what is meant by the word, “portion.”  First, the only use of the word, “portion” in the specification is in the term, “application portion” in paragraph [0029] at line 8, which refers to a portion of a software application.  So, this raises the question with respect to the use of the term, “communication portion” in claim 1 as to whether the “communication portion” is software.  Second, if the term, “communication portion” in claim 1 does not take the only use of “portion” in the specification as antecedent, then the antecedent for “communication portion” in claim 1 is not clear.  Please see 37 CFR 1.75(d)(1).  Third, it is not clear in independent claim 1 if the term, 
The remarks with respect to the uses of the term, “communication portion” in each of dependent claims 2-4 and 6 are substantially those made above with respect to the uses of the term, “communication portion” in independent claim 1.
Claim limitation “antenna unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim language “antenna unit configured to communicate data via at least one of a first frequency band and a second frequency band” (claim 11, lines 2-3) does not describe antenna per se, in that an antenna in the usual and ordinary sense of the word does not have the claimed configuration.  Rather, the claimed configuration of the “antenna unit …” on lines 2-3 of independent claim 11 appears to point more to a transmitter, a receiver, or a transceiver. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Each of dependent claims 2-10 is unclear, at least, in that it depend from unclear, independent claim 1.

Prior Art Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9, 10, 11-14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 8,213,867 B2), hereinafter Zhang et al (‘867), in view of Lynch et al (US 8,094,605 B2), hereinafter Lynch et al (‘605).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of electronic communication systems.
The text of independent claim 1 is as follows:
“1. An aircraft-mounted mobile communicator comprising: a first communication portion and a second communication portion; and a controller configured to: (i) control the first communication portion to communicate data with or without controlling the second 
Looking, first, to independent claim 1, Zhang et al (‘867) generally discloses, “An aircraft-mounted mobile communicator” (line 1), except that the “mobile communicator” in Zhang et al (‘867) is not disclosed as being “aircraft-mounted.”  For example, in Zhang et al (‘867), please see column 2, line 63 through column 3, line 7 (giving examples of what the device can be, where the examples are mobile: “include, but are not limited to, cellular telephone devices and personal data assistant (PDA) devices”).
Lynch et al (‘605) teaches the use of wireless devices that are “aircraft-mounted” for the advantage of bringing data from remote locations for transmission to a station that is beyond the line-of-sight without the expense of relay towers, noting, for example, column 15, lines 18-28.
Thus, it would have been obvious to one of ordinary skill-in-the-art to make the Zhang et al (‘867) “mobile communicator” devices “aircraft-mounted” as taught by Lynch et al (‘605) in order to obtain the advantages taught by Lynch et al (‘605).
On line 2 of claim 1, the claimed “first communication portion” and the claimed “second communication portion” are met by any two of the multiband RF transceivers in 
The claim 1 “controller configured to …” (lines 3-13) is met by the “one or more baseband processors” in Zhang et al (‘867), noting, for example, column 4, lines 6 and 15-25.  Part (i) of claim 1 is met in Zhang et al (‘867) by column 4, lines 15-16.  Part (ii) in claim 1 is met in Zhang et al (‘867) by column 6, lines 47-51, where the data continues to be transmitted while test communications continue to be made according to the present “signal indicator” for which frequency band is being used, noting the “designator” at column 7, lines 17-18.  Part (iii) in claim 1 is met in Zhang et al (‘867) by column 7, lines 8-20 with the “adaptive selection process.”  Part (iv) is met in Zhang et al (‘867) by column 7, lines 45-54 (‘the best transmission scenario is selected” after ranking of the transmission scenarios.
In that each and every claimed feature in independent claim 1 is plainly present in the applied combination of Zhang et al (‘867) in view of Lynch et al (‘605) as applied above, independent claim 1 is obvious over the applied combination of Zhang et al (‘867) in view of Lynch et al (‘605) as applied above.
The further limitations of dependent claim 2 are met by the applied combination of Zhang et al (‘867) in view of Lynch et al (‘605) as applied above to independent claim 1 in that the “one or more baseband processors” in Zhang et al (‘867), noting, for example, column 4, lines 6 and 15-25, could be one processor for each “portion,” so that the processor for the “first communication portion” and the “second communication portion” would be different.

As for the further limitations of dependent claim 4, please note in drawing Figure 2 of Zhang et al (‘867) that each of the transceivers 211 through 21n is optimized for a different band (Band 1 through Band n).  Further, in Zhang et al (‘867), please note at column 3, lines 59-61 that “each individual antenna is arranged for covering a specific frequency band.”
With reference to the further limitations of dependent claim 5, the applied combination of Zhang et al (‘867) in view of Lynch et al (‘605) teaches the use of a variety of bands for the transmitters and receivers generally (e.g., Zhang: column 4, lines 36-37, listing f1, f2, etc.; column 5, lines 16-26; column 16, lines 1-9; Figure 2 showing Bands 1 through n).  So, it would have been obvious to one of ordinary skill-in-the-art that any suitable set of bands could be used, including those recited in claim 5.
Next, as for the further limitations of dependent claim 9, “interference” and “electromagnetic environment” would be met in Zhang et al (‘867) by “interference levels” and “noise levels” (column 7, lines 39-45; column 8, lines 1-4.  The other claim 9 quality metrics are not specifically listed in Zhang et al (‘867), but Zhang et al (‘867) teaches generally the use of “any number of link quality metrics” which are “not limited 
The further limitations of dependent claim 10 are met by the applied combination of Zhang et al (‘867) in view of Lynch et al (‘605) as applied above to independent claim 1, noting, for example, the use of a different antenna for each transceiver in drawing Figure 2, and, further noting column 3, lines 59-65, where different antennas can be used for different transmitters, receivers, or transceivers.
The remarks with respect to independent claim 11 are substantially those made above with respect to independent claim 1.  In addition, with respect to independent claim 11, the claim 11 “antenna unit configured to communicate data via at least one of a first frequency band and as second frequency band” (lines 2-3) is met in the applied combination by an of the antenna arrangements disclosed in Zhang et al (‘867).  In Zhang et al (‘867), please note, for example, column 3, lines 59-65, as well as, the antenna arrangements in drawing Figure 2.
The remarks with respect to the further limitations of dependent claim 12 are substantially those made above with respect to dependent claim 3.
The remarks with respect to the further limitations of dependent claim 13 are substantially those made above with respect to dependent claim 4.
The remarks with respect to the further limitations of dependent claim 14 are substantially those made above with respect to dependent claim 5.

Claims 6-8, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (‘867), in view of Lynch et al (‘605), and further in view of Kanagala et al (US 2009/0322551 A1), hereinafter Kanagala et al (‘551).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of electronic communication systems.
Looking, first, to the further limitations of dependent claim 6, the applied combination of Zhang et al (‘867) in view of Lynch et al (‘605) as applied in the previous section of this office action does not deal with frequency bands being associated with geographic regions.
Kanagala et al (‘551) is in the same filed of endeavor as the references of the applied combination of Zhang et al (‘867) in view of Lynch et al (‘605), namely, wireless communications, noting, for example, paragraph [0001] at lines 5-6.  Kanagala et al (‘551) generally teaches the use of a memory that contains the operational 
Now, as for the further limitations of dependent claim 15, it would have been obvious to one of ordinary skill-in-the-art from the teachings of Kanagala et al (‘551), in that the applied combination of Zhang et al (‘867) in view of Lynch et al (‘605) has different transmitter/receiver channels with different associated frequencies and 

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of Gan et al (‘624) and Gan et al (‘418) is of general interest for showing selection of a set of channels based on performance testing.
Paul et al (‘885) is of general interest for showing the selection of the optimal high frequency as a function of transmission quality.
Carvalho et al (‘843) is of general interest for showing a system that selects among antennas based on signal-to-noise ratio.
Hiramatsu et al (‘933) is of general interest for showing the changing of a transmit antenna based on reception quality.
Chang et al (‘759) is of general interest for showing channel selection based on channel quality information.
Kawai (‘046) is of general interest for showing channel setting as a function of signal-to-noise ratio.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648